Citation Nr: 0918586	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus as due to herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for diabetic 
retinopathy as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an effective date prior to May 10, 2002, 
for the increased rating award for bronchial asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, January 2006, and April 
2008 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.

A July 2007 RO rating decision denied the Veteran's request 
to reopen a previously disallowed claim of entitlement to 
service connection for a left knee disorder; service 
connection for a right knee disorder was also denied.  
Recently, in April 2008, the Veteran submitted a VA Form 9 
("Appeal to the Board of Veterans' Appeals") in which he 
stated that the VA "has incorrectly misdiagnose [sic] for my 
left and right knees." and that "rheumatoid arthritis is 
the correct diagnose [sic] since the [sic] service."  

The Veteran appears to be seeking service connection for 
rheumatoid arthritis of his knees.  A review of the record 
reveals that the Board denied entitlement to service 
connection for rheumatoid arthritis in a March 2008 decision.  
There is no indication that the Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims.  

In light of the above circumstances, the Board is of the 
opinion that the proper course of action with respect to the 
Veteran's April 2008 statement is to REFER the issue of 
whether or not new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis to the RO development and consideration.

In a June 2006 statement, the Veteran indicated that he was 
appealing the issue of service connection for hypertension as 
secondary to type II diabetes mellitus.  This issue is not on 
appeal before the Board, therefore, the proper course of 
action is to REFER it to the RO for development and 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed with no 
subsequent issuance of a statement of the case is to remand 
the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, should be undertaken, and the claimant 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete his appeal.  In the present 
case, the Board has discovered a number of issues in which a 
timely notice of disagreement has been received by the RO, 
yet no statement of the case has been provided.  In 
accordance with the Court's holding in Manlincon, the Board 
finds that these issues must be remanded to the RO so that 
the Veteran may have an opportunity to perfect his appeal as 
to these issues.  

Initially, the Board observes that the Veteran was awarded an 
increased disability rating for service-connected bronchial 
asthma in an April 2003 RO rating decision; this increase was 
made effective May 10, 2002.  In July 2003, he submitted a 
statement that the "increased evaluation of bronchial asthma 
should reflect back to [January 1993]."  The Board is of the 
opinion that this statement can be reasonably construed as 
expressing disagreement with the effective date assigned to 
the increased rating and a desire for appellate review.  See 
38 C.F.R. § 20.201 (2008).  

In a January 2006 rating decision, the RO denied the 
Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for type II diabetes 
mellitus.  The RO also denied claims for service connection 
for diabetic retinopathy and erectile dysfunction as 
secondary to type II diabetes mellitus in this rating 
decision.  In June 2006, the Veteran submitted a statement 
indicating that he is "appealing" the issues of 
"[d]iabetes mellitus, type 2, complicated with hypertension, 
hypercholesterolemia, diabetic retinopathy and erectile 
dysfunction as a result to [sic] agent orange."  Thereafter, 
in January 2007, the Veteran was notified in that these 
appeals may be affected by recent judicial action by the 
Court in Haas v. Nicholson, 20 Vet. App. 257 (2006), and that 
no further action would be taken prior to the receipt of 
guidance from VA's General Counsel.  

By way of history, the VA disagreed with the Court's decision 
in Haas and appealed the case to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  The 
adjudication of any cases affected by the stay should have 
resumed following a final decision on the appeal. 

In the present case, it appears that no further action was 
taken by the RO as to the Veteran's diabetes mellitus and 
related claims as they were potentially affected by the 
Court's holding in Haas.  Since January 2007, the Haas stay 
has been lifted and adjudication of the affected claims has 
resumed.  No statement of the case has yet been issued as to 
the Veteran's pending notices of disagreement.  

Finally, the Veteran was denied service connection for sleep 
apnea in an April 2008 RO rating decision.  Shortly 
thereafter, in April 2008, the Veteran submitted a statement 
which the Board finds may be reasonably construed as 
expressing disagreement and a desire for appellate review 
regarding the April 2008 denial.  38 C.F.R. § 20.201.  
Therefore, the Board finds that the Veteran has filed a 
timely notice of disagreement, and appropriate action, 
including issuance of a statement of the case, is now 
necessary.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issues of (1) whether new and material 
evidence has been obtained to reopen a 
claim of entitlement to service connection 
for type II diabetes mellitus as due to 
herbicide (Agent Orange) exposure; (2) 
entitlement to service connection for 
diabetic retinopathy as secondary to type 
II diabetes mellitus as due to herbicide 
(Agent Orange) exposure; (3) entitlement 
to service connection for erectile 
dysfunction as secondary to type II 
diabetes mellitus as due to herbicide 
(Agent Orange) exposure; (4) entitlement 
to service connection for sleep apnea; and 
(5) entitlement to an effective date prior 
to May 10, 2002, for the increased rating 
award for bronchial asthma.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue(s) 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




